******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. RICHARD CAMPBELL
               (AC 38763)
          DiPentima, C. J., and Alvord and Pellegrino, Js.
     Argued September 12—officially released November 1, 2016

(Appeal from Superior Court, judicial district of New
              Britain, D’Addabbo, J.)
  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, was Brian Preleski,
state’s attorney, for the appellee (state).
                            Opinion

  DiPENTIMA, C. J. The defendant, Richard Campbell,
appeals from the judgment of conviction, rendered after
a court trial, of attempt to commit murder in violation
of General Statutes §§ 53a-49 (a) (2)1 and 53a-54a (a),2
and risk of injury to a child in violation of General
Statutes § 53-21 (a) (1).3 On appeal, the defendant
claims that the court’s rejection of the affirmative
defense of mental disease or defect, otherwise known
as the insanity defense, was not reasonably supported
by the evidence.4 We affirm the judgment of the court.
   Approximately one month after the trial, the court
orally rendered its factual findings and legal conclu-
sions in open court. The defendant was a forty-four
year old male and a lifelong friend of T.C.5 On or about
July 27, 2013, T.C. invited several friends to her home
to celebrate her birthday. The party began in the early
afternoon, and the defendant was present. The defen-
dant left the party sometime in the afternoon, and T.C.
was unaware of his whereabouts.
   The defendant eventually returned the same day and,
although T.C. testified that the defendant appeared ‘‘a
little tipsy,’’ he appeared to be in control of his actions.
Upon the defendant’s return, T.C. suggested that the
defendant take a nap in an upstairs bedroom, and he
did so. After the guests departed, the defendant came
downstairs and asked whether he could stay the night.6
T.C. agreed and allowed the defendant to use her child’s
bedroom.7 After this conversation, the defendant, T.C.,
and her child retired to their respective bedrooms.8
   In the early morning of July 28, 2013, T.C. was awoken
by several blows to her head. The defendant struck T.C.
repeatedly over the head with a hammer and told her
he was going to kill her.9 During this encounter, T.C.’s
six year old child was in the bed next to her. T.C.
demanded that the defendant stop, but he did not. She
eventually escaped from the room and asked her child
to call 911. The defendant then told the child, ‘‘if you
call 911, I will kill you too.’’10 During T.C.’s initial escape,
she reached the stairs but was pushed down them by
the defendant. Injured and at the bottom of the stairs,
T.C. attempted to reach the front door, but the defen-
dant threw her on the couch. The defendant straddled
T.C. and again repeatedly struck her with the hammer.
She eventually broke free, exited her home through
the back door, and ran to her neighbor’s house. An
ambulance was called and responded to her neighbor’s
house, and T.C. was taken to the hospital.
   New Britain police Officers Gregory Harkins and
Brian Shea were dispatched to T.C.’s street. En route,
the officers observed the defendant in the street wear-
ing only boxer shorts and moccasins with what
appeared to be blood covering his body. The officers
‘‘smelt an odor of alcoholic beverage emanating from
his person’’ and, when questioned, the defendant indi-
cated that he had consumed three beers.
   The officers called for an ambulance, and the defen-
dant was transported to the Hospital of Central Con-
necticut (hospital) for observation. Christopher Yergen,
a physician, assessed and treated the defendant, and
noted in his records the defendant’s recollection of what
happened earlier that morning. After further observa-
tion and assessment, the defendant was released the
following day from the hospital to the custody of the
New Britain Police Department.
   The defendant then was interviewed by Detective
Michael Steele following a voluntary waiver of his
Miranda rights. The defendant at that time stated that
he recalled standing over the victim’s bed then blacking
out, seeing the victim bleeding and crying, and admitted
that he struck her with a hammer but could not recall
why he did it. The defendant also recalled having
‘‘words’’ with the victim and believed that he was ‘‘physi-
cally hitting her but not mentally.’’
   The defendant subsequently was charged with the
attempted murder of T.C. and risk of injury to her child.
The defendant elected to be tried by the court and raised
the affirmative defense of mental disease or defect. At
the conclusion of trial, the court found the defendant
guilty, on both counts, beyond a reasonable doubt and
that ‘‘the defendant has not sustained his burden of
proof [by a] preponderance of the evidence for this
[affirmative] defense . . . that he had a mental disease
or defect . . . [and] as a result he lack[ed] a substantial
capacity . . . to control his conduct within the require-
ments of [the] law.’’ The court rendered judgment
accordingly and sentenced the defendant to twenty-
three years of incarceration followed by seven years of
special parole. This appeal followed.
   On appeal, the defendant claims that the court’s rejec-
tion of the affirmative defense of mental disease or
defect was not reasonably supported by the evidence.
He argues that the court improperly disregarded undis-
puted witness testimony and rejected an expert witness’
conclusion that the defendant lacked substantial capac-
ity to conform his conduct within the law. We disagree.
   As an initial matter, we set forth our standard of
review. ‘‘The evaluation of . . . evidence on the issue
of legal insanity is [within] the province of the finder
of fact . . . . We have repeatedly stated that our
review of the conclusions of the trier of fact . . . is
limited. . . . This court will construe the evidence in
the light most favorable to sustaining the trial court’s
[judgment] and will affirm the conclusion of the trier
of fact if it is reasonably supported by the evidence
and the logical inferences drawn therefrom. . . . The
probative force of direct and circumstantial evidence
is the same. . . . The credibility of expert witnesses
and the weight to be given to their testimony and to
that of lay witnesses on the issue of sanity is determined
by the trier of fact.’’ (Internal quotation marks omitted.)
State v. Medina, 228 Conn. 281, 309, 636 A.2d 351 (1994).
   The affirmative defense of mental disease or defect
is codified in General Statutes § 53a-13 (a) and provides
that ‘‘[i]n any prosecution for an offense, it shall be an
affirmative defense that the defendant, at the time he
committed the proscribed act or acts, lacked substantial
capacity, as a result of mental disease or defect, either
to appreciate the wrongfulness of his conduct or to
control his conduct within the requirements of the
law.’’11 ‘‘Whereas an affirmative defense requires the
defendant to establish his claim by a preponderance of
the evidence, a properly raised defense places the bur-
den on the state to disprove the defendant’s claim
beyond a reasonable doubt.’’ (Emphasis in original.)
State v. Revels, 313 Conn. 762, 778, 99 A.3d 1130 (2014),
cert. denied,      U.S.     , 135 S. Ct. 1451, 191 L. Ed.
2d. 404 (2015).
   The following additional facts are relevant to this
issue. During the state’s case-in-chief, Harkins testified
that when he and Shea arrived on the scene, the defen-
dant was ‘‘rambling and kind of yelling,’’ so the officers
asked him some general questions to gauge his mental
state. The defendant understood Harkins’ commands,
but some of his answers to the officers’ questions were
‘‘non sequitur.’’ According to Harkins, the defendant
recounted the incident to the officers ‘‘intelligibly’’ and
stated that he believed that he killed the victim. Further,
Harkins observed the defendant speaking to someone
who was not there, and the defendant asked aloud,
‘‘why did you make me do it?’’ Harkins also testified
that the defendant’s overall demeanor was volatile; the
defendant would be calm one moment, then the next
moment, become angry and bang his head.
   Susan Hernandez, a fact witness, was called to testify
by the defendant. Hernandez testified that her father
had raised the defendant and that she considered the
defendant her brother. Hernandez recalled that in
August, 2012, the defendant was ‘‘very distraught, terri-
fied, shaking, [and] crying.’’ She also recalled that the
defendant had told her that he was hearing voices and
that he had been hearing those voices for a long time.
According to Hernandez, the defendant was hospital-
ized several times for hearing voices, not sleeping for
days, and having severe headaches.
   The defendant also called Andrew Meisler, a clinical
and forensic psychologist, as an expert witness. Meisler
conducted a mental health evaluation of the defendant
over the course of two meetings in early 2014. Meisler
also reviewed the defendant’s medical records dating
back to 2008 through his hospitalization on July 28,
2013.
   During the meetings with Meisler, the defendant told
him that he did not recall hearing voices at the time of
the incident and that he just told the police that he
did. Meisler found this to be significant because the
defendant’s medical records indicated that he suffered
from auditory hallucinations, and Meisler opined that
the defendant’s failure to recall auditory hallucinations
spoke to the defendant’s overall diminished mental
state.
   Meisler’s opinion as to the defendant’s mental state
at the time of his arrest and the assault was that ‘‘he
was in an acute impaired mental state’’ and possessed
‘‘an inability to control his behavior in a meaningful or
willful way.’’12 Meisler used the term ‘‘ego-dystonic’’ in
his evaluation of the defendant and defined it as
‘‘actions or behaviors that are inconsistent with the way
somebody sees themselves or wants to be seen.’’ Meisler
concluded that the defendant was ‘‘clearly ego-dys-
tonic.’’ Meisler’s opinion was based on the defendant’s
medical records, the police officers’ observations, and
Meisler’s personal interactions with the defendant.
   On cross-examination, the state introduced Meisler’s
March, 2014 report, which conflicted with his testimony
at trial. That report opined that the defendant’s impair-
ment on July 28, 2013 ‘‘was due to a combination of
several factors including . . . the use of alcohol.’’13
Meisler was asked if his prior report was still his opin-
ion. Meisler testified his opinion at trial was ‘‘a hybrid
of those two opinions.’’ Meisler also testified that he
could not rule out the possibility that alcohol or pre-
scription medication was a contributing factor because
it ‘‘remains an uncertainty given that no one knows
exactly whether or not [the defendant] took any of
those, [so] those may in fact be contributors.’’
   The state also used the hospital’s behavioral assess-
ment of the defendant to cross-examine Meisler. This
assessment indicated that the defendant was never
treated for auditory hallucinations in the past and that
his behavior was within normal behavioral and cogni-
tive limits on the day of the crime. Further, the assess-
ment mentioned that the defendant ‘‘calmly [spoke]
about beating [T.C.] while eating [f]rench fries] from
his lunch,’’ and he appeared to have a ‘‘calm demeanor
when being evaluated by Dr. Yergen.’’
   ‘‘It is well established that [i]n a case tried before a
court, the trial judge is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . The credibility and the weight of
expert testimony is judged by the same standard, and
the trial court is privileged to adopt whatever testimony
[it] reasonably believes to be credible. . . . On appeal,
we do not retry the facts or pass on the credibility of
witnesses.’’ (Internal quotation marks omitted.) United
Technologies Corp. v. East Windsor, 262 Conn. 11, 26,
807 A.2d 955 (2002).
  ‘‘[I]n its consideration of the testimony of an expert
witness, the [fact finder] might weigh, as it sees fit,
the expert’s expertise, his opportunity to observe the
defendant and to form an opinion, and his thorough-
ness. It might consider also the reasonableness of his
judgments about the underlying facts and of the conclu-
sions which he drew from them. . . . [T]he [fact finder]
can disbelieve any or all of the evidence on insanity
and can construe that evidence in a manner different
from the parties’ assertions. . . . It is the trier of fact’s
function to consider, sift and weigh all the evidence
including a determination as to whether any opinions
given concerning the defendant’s sanity were undercut
or attenuated under all the circumstances.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Quinet, 253 Conn. 392, 407–408, 752 A.2d 490 (2000).
  The defendant argues that the court’s disregard of
the ‘‘undisputed’’ testimony of Hernandez and Harkins
was not reasonably supported by the evidence. Specifi-
cally, the defendant claims that the ‘‘trial court made
no mention of these two critical pieces of evidence
which supported rather than undercut’’ Meisler’s opin-
ion. We base our rejection of these claims on the broad
discretion given to the fact finder. See State v. Quinet,
supra, 253 Conn. 408.
  First, the court recognized the familial relationship
between Hernandez and the defendant. The court rea-
sonably could have concluded that Hernandez pos-
sessed a bias because of her sibling like relationship
with the defendant. See State v. Calabrese, 279 Conn.
393, 403, 902 A.2d 1044 (2006) (‘‘[t]he [fact finder] may
draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical’’ [internal quotation marks omitted]). Fur-
ther, her testimony primarily identified the defendant’s
past hospitalizations ‘‘due to hearing voices, not sleep-
ing for days, and anxious behavior.’’ The court reason-
ably could have concluded that the defendant’s past
hospitalizations were not determinative of his mental
state at the time of the incident. Ultimately, the court
was not required to ‘‘mention’’ Hernandez’ testimony
because ‘‘[t]he [trier of fact] can disbelieve any or all
of the evidence on insanity . . . .’’ State v. Quinet,
supra, 253 Conn. 408.
   Next, the defendant argues that Harkins’ ‘‘undis-
puted’’ testimony was also unreasonably disregarded
by the court. Again, we do not find this argument persua-
sive. Although the defendant argues Harkins’ testimony
is undisputed, the record indicates a conflict with Har-
kins’ observations of the defendant and the defendant’s
admissions to Meisler. Specifically, Harkins observed
that the defendant was speaking to someone who was
not there; however, the defendant later reported to
Meisler that he had not heard voices during the commis-
sion of the crime. We conclude that the court did not
disregard Harkins’ testimony but used its discretion, as
the fact finder, to resolve conflicting evidence. See State
v. Quinet, supra, 253 Conn. 407 (‘‘[t]he evaluation of
. . . conflicting evidence on the issue of legal insanity
is [within] the province of the finder of fact’’).
  Finally, the defendant argues the court unreasonably
rejected Meisler’s expert conclusion that the defendant
lacked substantial capacity to control his conduct
within the requirements of the law. The defendant also
argues the trial court ‘‘gave no reason to discount [Meisl-
er’s] assessment based on his professional experience.’’
We disagree.
  In its oral memorandum of decision, the court expli-
cated that it was unpersuaded by Meisler’s testimony
because ‘‘both the consistency and the basis’’ of his
conclusions were unreliable. The court also found that
Meisler’s testimony at trial differed from his prior
reports regarding the underlying bases of his opinion.
As discussed, in a trial to the court, the court acts as the
fact finder to ‘‘consider, sift and weigh all the evidence
including a determination as to whether any opinions
given concerning the defendant’s sanity were undercut
or attenuated under all the circumstances.’’ (Internal
quotation marks omitted.) State v. Quinet, supra, 253
Conn. 408. We conclude that the court properly consid-
ered, sifted, and weighed the evidence in its findings.14
   Our review of the record leads us to conclude that
the court’s decision was based on the court’s reasonable
assessment of the evidence presented. The court identi-
fied and analyzed evidence relating to Meisler’s opinion
that tended to suggest it was unconvincing. Also, the
court found that Meisler ‘‘appear[ed] to dismiss [dif-
fering analyses of the defendant] as just another opin-
ion.’’ Further, the court was convinced that the state
undermined Meisler’s testimony through its cross-
examination.15
   We note that in Quinet, our Supreme Court acknowl-
edged that evidence suggesting a defendant had the
mental capacity to plan or organize a crime ‘‘is relevant
to a determination of whether the accused has the capa-
bility of conforming his conduct to the requirements of
the law.’’ State v. Quinet, supra, 253 Conn. 253 Conn.
410. Further, behavior that conforms within legal
requirements ‘‘depends upon the specific facts and cir-
cumstances of the case, and ultimately is a determina-
tion for the trier of fact.’’ Id. Here, evidence was
presented at trial that suggested the defendant did not
lack substantial capacity to conform his conduct within
the requirements of the law.16 In our view, the court
reasonably and thoroughly articulated its reasoning and
was under no obligation to accept Meisler’s testimony.
  We find that the court’s findings of fact were reason-
ably supported by the evidence. Thus, the defendant
failed to meet his burden of establishing that the court’s
rejection of the affirmative defense of mental disease
or defect was not reasonably supported by the evidence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-49 (a) (2) provides in relevant part: ‘‘A person is
guilty of an attempt to commit a crime if, acting with the kind of mental
state required for commission of the crime, he . . . (2) intentionally does
or omits to do anything which, under the circumstances as he believes them
to be, is an act or omission constituting a substantial step in a course of
conduct planned to culminate in his commission of the crime.’’
   2
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another, he causes
the death of such person . . . .’’
   3
     General Statutes § 53-21 (a) (1) provides in relevant part: ‘‘Any person
who (1) wilfully or unlawfully causes or permits any child under the age
of sixteen years to be placed in such a situation that the life or limb of such
child is endangered, the health of such child is likely to be injured or the
morals of such child are likely to be impaired, or does any act likely to
impair the health or morals of any such child . . . .’’
   4
     The affirmative defense of mental disease or defect is codified under
General Statutes § 53a-13 (a) and provides in relevant part: ‘‘In any prosecu-
tion for an offense, it shall be an affirmative defense that the defendant, at
the time he committed the proscribed act or acts, lacked substantial capacity,
as a result of mental disease or defect, either to appreciate the wrongfulness
of his conduct or to control his conduct within the requirements of the law.’’
   5
     In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to identify the
victim or others through whom the victim’s identity may be ascertained.
See General Statutes § 54-86e.
   6
     Evidence was presented to the court that suggested the defendant had
requested to live in T.C.’s home the week prior to the crime, but was told
he could not.
   7
     The child spent the night in T.C.’s bedroom.
   8
     The court found that during the night, the defendant ‘‘made a passing
remark about . . . sleeping in [T.C.’s] bed with her which [T.C.]
responded—no you’re not.’’
   9
     T.C. believed that the hammer the defendant used was one she regularly
kept inside a closet; it was missing after the incident.
   10
      The record is unclear regarding the child’s whereabouts during the
defendant’s pursuit of T.C.
   11
      The defendant conceded at oral argument before this court that a claim
under the cognitive prong of the mental disease or defect affirmative defense
is not at issue. His claim is limited to the volitional prong of that test; that
he lacked substantial capacity to control his conduct within the requirements
of the law.
   12
      Meisler used several psychological testing procedures, including the
MMPI2-RF and the Rorschach Ink Blot test. The results of the MMPI2-RF
were not ‘‘interpretable in the conventional way’’ because the defendant
endorsed too many distressing symptoms and Meisler could not objectively
compute the results. The Rorschach Ink Blot test indicated the defendant’s
‘‘inability to manage emotions, cope with reality, and essentially stay sane
when faced with emotional stress or turmoil.’’
   13
      The affirmative defense of mental disease or defect is unavailable ‘‘if
such mental disease or defect was proximately caused by the voluntary
ingestion, inhalation or injection of intoxicating liquor or any drug or sub-
stance, or any combination thereof, unless such drug was prescribed for
the defendant by a prescribing practitioner, as defined in subdivision (22)
of section 20-571, and was used in accordance with the directions of such
prescription.’’ General Statutes § 53a-13 (b). The court here made no findings
as to either voluntary intoxication or proximate cause.
   14
      In reaching its conclusion, the court identified several inconsistencies
relating to Meisler’s testimony including: (1) the ‘‘self-reported [mental health
history] from [the defendant] and [that he] doesn’t recall hearing auditory
hallucinations at the time’’ of the assault; (2) the initial March, 2014 report
drafted by Meisler which conflicted with his testimony at trial; (3) Meisler’s
prior opinion that alcohol and/or prescription drugs were a contributing
factor; and (4) Yergen’s observation that the defendant was changing his
story regarding hearing voices.
   15
      The court stated that it found ‘‘the state has successfully undermine[d]
the basis for his opinion.’’
   16
      ‘‘The court took into consideration that the defendant went to the first
floor to find a hammer and that was inside the box . . . stating to [the
victim that] he’s going to kill . . . [her]; follow[ed] her out of the room
[and] pushe[d] her down the stairs . . . continue[d] to strike her; [threw]
the hammer downstairs outside of the unit; ha[d] footwear on; recognize[d]
police officer[s] [and] response[d] appropriately [and was] compliant with
the police officer.’’